DETAILED ACTION
	
Introduction
Claims 1-19 are pending. No claims are amended, cancelled, or new. This Office action is in response to Applicant’s request for continued examination (RCE) filed on 8/18/2022.
 
Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 1 and 11 under 35 U.S.C. 103
Applicant argues that Castellucci’s paragraph 52 statement “hiding chat entries… that do not belong to a virtual discussion thread” should be construed to mean that the chat entries “would simply be presented with a highlighting effect to distinguish them from other chat entries” because the hiding of chat entries is one embodiment of what Castellucci describes as a “highlighting technique.” See par. 52. However, Examiner respectfully disagrees for several reasons. First, Applicant’s proffered definition of the term “hiding” is contrary to the ordinary meaning of the term “hiding,” which is to “to put someone or something in a place where that thing or person cannot be seen” or “to prevent something from being seen.” See https://dictionary.cambridge.org/us/dictionary/english/hide. 
Second, Castellucci partitions the highlighting technique into a first embodiment which uses graphical techniques (i.e., a graphical indicator, a color, an increased font size, bold or Italics) to highlight chat entries that belong to a particular VDT, and a second embodiment which hides chat entries to highlight chat entries that belong to a particular VDT, which strongly suggests that the second embodiment which hides chat entries does not use a graphical technique to highlight the chat entries that belong to a particular VDT. For instance, paragraph 52 states: 
“[0052] The evidence mode (EM) field may be an on/off field that indicates whether the virtual discussion is evidenced using a highlighting technique. The EM field may also include an identification of the highlighting technique. The highlighting technique may be a graphical indicator, a color, an increased font size, bold or Italics, or the like [in a first embodiment]. In one exemplary [second] embodiment, the highlighting technique may be hiding chat entries and portions of chat entries that do not belong to the virtual discussion thread” (emphasis added).

Lastly, the term “highlighting” ordinarily means “to attract attention to or emphasize something important.” See https://dictionary.cambridge.org/us/dictionary/english/highlight. Applicant’s interpretation of the term “highlighting” is unduly narrow because it arbitrarily excludes what is arguably the best way of attracting attention to or emphasizing chat entries that belong to a particular VDT, which is to hide or exclude chat entries that do not belong to the particular VDT. Castellucci probably understood this fact, which is why at paragraph 52 he literally states “[i]n one exemplary embodiment, the highlighting technique may be hiding chat entries… that do not belong to the virtual discussion thread.” Thus, Examiner maintains the rejection of claims 1 and 11 for the above reasons. 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 because they are unpatentable over Castellucci (US 2010/0175003) in view of Vlandis (US 2018/0359353).
Regarding claims 1 and 11, Castellucci teaches a system, comprising: one or more processors; a memory storing instructions that, when executed by the one or more processors, cause the system to: provide, responsive to a selection on a first device, a first messaging interface for electronic messaging, the first messaging interface comprising a message composition zone and a conversation pane configured to present a conversation feed (The system provides a first messaging interface 600 in response to a user selecting a virtual discussion thread (VDT) button 612. See par. 57-58; fig. 6B. The first messaging interface includes a conversation pane and a message composition zone 620. See fig. 6B); generate, responsive to a selection by the user on the first device, a thread label corresponding to a topic (A user may create a new VDT via a selection process. See par. 57-58); navigate, responsive to a selection on the first device of the thread label, the user to a second messaging interface comprising: a message composition zone, and a conversation pane configured to present a conversation feed (The user may select a VDT button 614 corresponding to the new VDT to navigate to a second messaging interface. See par. 57-58. Like the first messaging interface, the second messaging interface includes a conversation pane and a message composition zone. See fig. 6B); wherein the conversation feed of the second messaging interface includes each of the one or more electronic messages associated with the thread label by either the user or the recipient (The conversation pane associated with the second messaging interface may include each of the messages associated with the new VDT. See par. 52); and wherein the conversation feed of the second messaging interface excludes electronic messages of the plurality of messages not associated with the thread label (The conversation pane associated with the second messaging interface may hide each of the messages that is not associated with the new VDT. See par. 52); associate, responsive to an electronic message being provided for transmission by the user or the recipient from within the second messaging interface, the thread label corresponding to the second messaging interface with the electronic message (When a user associates a message with the new VDT, the system associates a VDT identifier of the new VDT with the message in a data structure 422. See par. 49; fig. 4B); and propagate, responsive to detecting a thread label association to an electronic message made by one of the user and the recipient, the thread label association to the other of the user and the recipient such that the thread label association is reflected in the second messaging interface of the first device and in a messaging interface provided on a second device used by the recipient (The system propagates the association between the message and the new VDT to all other participants so that the VDT experience is the same for each participant. See par. 54).
However, Castellucci does not teach wherein the conversation feed of the first messaging interface includes each of the one or more electronic messages that have not been associated with any thread label by a user or a recipient; and wherein the conversation feed of the first messaging interface excludes each of the one or more electronic messages that have been associated with any thread label by the user or the recipient. Nonetheless, Vlandis teaches a messaging system whereby selecting an “UNCAT” button 6 causes the system to switch to a messaging interface that displays in a conversation pane all messages not associated with any category and excludes all messages associated with at least one category. See par. 25; fig. 1A. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Castellucci so that the first messaging interface displays all messages not associated with any VDT and hides all messages associated with at least one VDT, because doing so allows the user to easily identify messages that have not been associated with any VDT. 
Regarding claims 2 and 12, Castellucci teaches wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to: provide from within the first messaging interface, an option to associate a thread label with one or more electronic messages displayed within the first messaging interface (The first messaging interface includes several distinct means for a user to specify that one or more messages are to be associated with a particular VDT. See par. 56-57); associate, responsive to a selection of the option by the user from within the first messaging interface, the thread label with one or more electronic messages of the plurality of electronic messages displayed within the first messaging interface (The system associates the one or more messages with the VDT identifier of the particular VDT in response to the specification by the user. See par. 56-57); monitor the plurality of electronic messages to detect post-transmission thread label association changes made by one or more of the user and the recipient; and propagate, responsive to detecting a thread label association change to an electronic message made by one of the user and the recipient, the thread label association change to the other of the user and the recipient such that the thread label association is reflected in the first and second messaging interfaces of the first device and in the messaging interfaces provided on a second device used by the recipient (A participant may associate a message with a second VDT that is different from a first VDT that was previously associated with the message. This change is propagated to the other participants so that their respective clients can display the association between the message and the second VDT instead of the association between the message and the first VDT. See par. 54).
Regarding claims 3 and 13, Castellucci teaches wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to: provide, from within the second messaging interface, an option to disassociate the thread label from one or more electronic messages of the plurality of electronic messages previously associated with the thread label; disassociate, responsive to a selection of the option by the user from within the second messaging interface, the thread label from one or more electronic messages of the plurality of electronic messages previously associated with the thread label; monitor the plurality of electronic messages to detect post-transmission thread label disassociation changes made by one or more of the user and the recipient; and propagate, responsive to detecting a thread label disassociation change to an electronic message made by one of the user and the recipient, the thread label disassociation change to the other of the user and the recipient such that the thread label disassociation is reflected in the first and second messaging interfaces of the first device and in the messaging interfaces provided on a second device used by the recipient (A participant may disassociate a message from a particular VDT. This disassociation is propagated to the other participants so that their respective clients no longer display the association between the message and the particular VDT. See par. 54).
Regarding claims 4 and 14, Castellucci teaches wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to: provide, within the first messaging interface, a selectable display object corresponding to the thread label (The buttons 612-616 are selectable display objects that correspond to each VDT. See par. 57; fig. 6B).
Regarding claims 5 and 15, Castellucci teaches wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to: navigate, responsive to a selection by the user of the selectable display object, from the first messaging interface to the second messaging interface (When a user selects a button 612-616, the system navigates to the messaging interface of the VDT that corresponds to the selected button. See par. 57-58).
Claims 6 and 16 are rejected under 35 U.S.C. 103 because they are unpatentable over Castellucci and Vlandis, as applied to claims 4 and 14 above, in further view of in further view of either Benninger (US 2010/0217808) or Chang (US 2014/0324984).
Regarding claims 6 and 16, Castellucci and Vlandis do not teach wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to: position the selectable display object within the first messaging interface based on one or more of: a number of unread electronic messages associated with the thread label corresponding to the selectable display object and a measure of recent electronic messaging activity associated with the thread label corresponding to the selectable display object. However, Benninger teaches a messaging system whereby a list of conversations is ordered based on the number of unread messages associated with each conversation. See par. 89. Chang also teaches a messaging system whereby a list of conversations is ordered based on the number of unread messages associated with each conversation. See par. 76. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Castellucci and Vlandis so that the buttons 612-616 are arranged based on the number of unread messages associated with each VDT because doing so allows the system to sort the buttons 612-616 for the user based on a level of activity of each VDT. 
Claims 7 and 17 are rejected under 35 U.S.C. 103 because they are unpatentable over Castellucci and Vlandis, as applied to claims 1 and 11 above, in further view of Quan (US 2017/0091208).
Regarding claims 7 and 17, Castellucci and Vlandis do not teach wherein the one or more electronic messages comprises one or more of an image, a video and a GIF; and wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to: add, responsive to the association, the one or more of the image, the video and the GIF into a thread label album provided on the first device, wherein the thread label album corresponds to a collection of images, videos and GIFs contained within messages associated with the thread label; and propagate, responsive to the association, the addition of the one or more of the image, the video and the GIF into a thread label album provided on the second device used by the recipient. However, Quan teaches a messaging system whereby the system displays an ordered list 203 of chat sessions 204, and whereby each entry in the list may display an album of images exchanged during the corresponding chat session 204a. It is understood that the same interface is presented in synchronized fashion to all users. See par. 114; fig. 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Castellucci and Vlandis so that each VDT is associated with an album of images included in messages associated with the VDT, and so that each user is provided with the album of images associated with each VDT, because doing so allows each user to easily view images included in messages associated with each VDT. 
Regarding claims 8 and 18, Castellucci, Vlandis, and Quan teach wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to: remove, responsive to a disassociation of the thread label from the electronic message, the one or more of the image, the video and the GIF from the thread label associated album; and propagate, responsive to the disassociation, the removal of the one or more of the image, the video and the GIF from a thread label album provided on the second device used by the recipient (Castellucci teaches that a user may dissociate a VDT from a message. See discussion of claim 3 above. In addition, Quan teaches providing users with a synchronized album of images included in messages associated with a topic tag. See discussion of claim 7. Therefore, Castellucci and Quan collectively suggest removing an image from the album of images corresponding to a particular VDT when a user disassociates the particular VDT from the message in which the image was included).
Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 because they are unpatentable over Castellucci and Vlandis, as applied to claims 4 and 14 above, in further view of Fitzpatrick (US 2003/0212746).
Regarding claims 9 and 19, Castellucci and Vlandis do not teach wherein the one or more selectable display objects are thumbnails comprising imagery associated with the corresponding one or more thread labels. However, Fitzpatrick teaches a messaging system whereby a thread label comprises a thumbnail 205. For instance, a thread label pertaining to a thread about cars may include a thumbnail of a car 215. See par. 26; fig. 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Castellucci and Vlandis so that each button 612-616 incorporates a thumbnail representative of the corresponding VDT, because doing so may allow the user to more easily identify the topic associated with each button 612-616. 
Regarding claim 10, Fitzpatrick teaches wherein the thumbnail imagery of the one or more selectable display objects are modifiable by a user (A new thumbnail can be selected to replace a previously selected thumbnail (See par. 26), which suggests modifying the system of Castellucci and Vlandis so that the thumbnail assigned to a button 612-616 is modifiable, because doing so allows a user to select a more suitable thumbnail at a future time).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459